Citation Nr: 1220049	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-45 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.  He served in Vietnam from May 1969 to May 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2009 rating decision of the VA Regional Office (RO) in Denver, Colorado that denied, among other things, service connection for PTSD.  

The appellant was afforded a hearing before the undersigned Veterans Law Judge sitting at Denver, Colorado.  The transcript is of record.  During the hearing, the issue of service connection for PTSD was expanded to encompass entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  An acquired psychiatric disorder other than PTSD, including depression, was first manifest years after discharge from active duty and is unrelated to service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service. 38 U.S.C.A. § 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has PTSD related to traumatic stressors during service, or that he has an acquired psychiatric disorder that is otherwise of service onset for which service connection should be granted.  He presented testimony on personal hearing in April 2012 to the effect that a few years after leaving service, he began to have panic attacks when confronted by different situations.  He said that he became a different person, was angry and unhappy all the time, grumpy, and had no interest in anything.  The Veteran testified that he did not seek treatment and self medicated, but ultimately realized that he had to see a family counselor.  He related that he did not see anybody killed in Vietnam directly, but it was just being there that caused him to feel estranged, aloof, angry, and lonely.  He stated that he was in an armored unit and saw all kinds of artillery that could have killed him but did not know if this had affected him.  The appellant testified that he did not know why he acted the way he did but that being in Vietnam had affected his personality.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial unfavorable decision on the claim by letters dated in July 2008 and March 2009 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The letters addressed the effective date elements of the claim. See Dingess v. Nicholson, 19 Vet.App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384 (1993).  The Veteran's service treatment and personnel records have been reviewed.  He was afforded a VA psychiatric examination for compensation purposes in April 2012 that is adequate for adjudication purposes.  The appellant presented testimony on personal hearing in April 2012.  During the hearing, the presiding Veterans Law Judge identified and advised the Veteran of potential evidentiary defects and suggestions for cure.  The actions of the Veterans Law Judge supplement the VCAA and comply with 38 C.F.R. § 3.103 (2011).  The appellant's assertions, testimony and the whole of the record have been carefully considered.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate any additional or existing evidence that is necessary or is able to be secured for a fair adjudication of the claim that has not been obtained. 

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.38 C.F.R. §§ 3.303, 3.306 (2011).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet.App. 128 (1997).

Effective July 13, 2010, VA amended its regulations pertaining to service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.301(f)(3); 75 Fed.Reg 39843 (July 13, 2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).


Factual Background

The Veteran served in Vietnam from May 1969 to May 1970.  He received citations that included the Vietnam Service Medal and the Vietnam Campaign Medal.

The Veteran's service treatment records reflect that on examination in October 1968 when enlisting in service, and when examined in May 1970 at separation, his psychiatric status was evaluated as normal.  There were no complaints, findings, or references to psychiatric symptoms during the interim.  

A claim for disabilities that included PTSD was received in July 2008.

A number of statement dated between February and March 2010 were received from the Veteran's son, former co-workers and acquaintances attesting to his extreme anger issues and violent behaviors over the years, to the extent that no one wanted to work with him.

The Veteran was afforded a VA examination for PTSD purposes in April 2012.  The examiner noted that the claims folder was reviewed.  Pertinent history was provided to the effect that while in Vietnam, the Veteran experienced a great deal of loneliness.  He related that he was assigned to the 11th Armored Calvary and experienced multiple artillery strikes that landed close to the base.  He said that things were constantly being blown up and indicated that some artillery strikes were friendly fire.  The appellant recalled a B52 strike in which no one was killed or injured but was quite stressful to him.  He stated that as a rigger, he loaded body bags onto helicopters about three to five times.  He reported that his job duties entailed being in the jungle and accepting supplies lowered by helicopter.  The Veteran related that this was unnerving because he knew there were enemy combatants in the area.  He said that he had never been involved in firefights and denied any other traumatic events.  It was noted that he was not currently working with any healthcare provider and had not been prescribed any psychotropic medication.  It was reported that the Veteran had been married for 37 years, that he was self-employed as a house painter, and had held steady employment since separation from service.  He said that he had some difficulties in his work performance because he had a tendency to engage in verbal altercations and verbal reprimands of employees, and that this had happened multiple times over the years.  

The Veteran stated that he lost interest in activities he had previously enjoyed, experienced mid cycle awakening approximately three times a week, had low energy levels and low frustration tolerance.  He denied physical altercations but admitted to verbal altercations with his wife, children and employees over the years.  He stated that he had had depressive symptoms and low frustration for 15 years and reportedly "denied any posttraumatic stress disorder symptoms."  The Veteran related that he began to experience panic attacks in 1977 during which he would experience a racing heart and difficulty breathing.  He said that these symptoms had dissipated over time but that he might have two episodes of anxiety per year.  It was noted that he had never had a suicide attempt and denied any past or recent suicidal or homicidal ideation.  

The Veteran was administered psychological testing that was interpreted as showing some mild depressive symptoms.  The examiner opined that he did not endorse the required symptoms for a diagnosis of PTSD and did not warrant a diagnosis of PTSD at that time.  It was found that the Veteran did not meet the diagnostic criteria for PTSD under DSM-IV.  An Axis I diagnosis was rendered of depressive disorder, not otherwise specified, that likely as not began 15 years before according to the Veteran's report and subsequent to military service.  It was noted that reported symptoms of irritability were included in the depression diagnosis.   

Legal Analysis

At the outset, the Board has carefully reviewed the extensive evidence but finds that service connection for PTSD is not warranted.  In this regard, the Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis of the disability for which service connection is sought. See 38 C.F.R. § 3.304.  Although the Veteran has presented statements as to stressors in Vietnam, when examined by VA in April 2012, the examiner stated that the appellant did not endorse PTSD symptomatology, and did not meet the diagnostic criteria for PTSD under the DSM-IV.  There is no diagnosis of PTSD in the record, except for the Veteran's own report.  The evidence thus demonstrates that there is no clinical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment is not competent. 38 C.F.R. § 3.304.  The Board thus concludes that there is no reliable and/or probative evidence indicating that the Veteran has PTSD.  In the absence of a diagnosis of current disability relative to PTSD, there can be no valid claim in this respect. See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  

As to other psychiatric disability, service treatment records reflect that the Veteran's psychiatric status was evaluated as normal in May 1970 at discharge from active duty.  By his own account, on VA examination in 2012, the Veteran stated that psychiatric symptomatology had begun 15 years before, although it is also noted that he related that he began to have panic attacks in 1977.  This indicates that the first lay evidence of any psychiatric symptomatology was approximately seven years after discharge from service.  There is no post service showing of any continuity of any acquired psychiatric symptoms traceable to active duty.  Although the record does not indicate when current psychiatric disability actually commenced, the Veteran is competent to state when he began to have psychiatric difficulties.  See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  His report on VA examination in 2012 would have placed the onset of symptoms approximately 7 years after separation from service, although he also indicated that he began to have psychiatric difficulty 15 years before, almost three decades after discharge from active duty.  When examined by VA in April 2012, the examiner found that current psychiatric disability, diagnosed as depressive disorder, was less likely than not due to military service.  The appellant has not provided any additional evidence from any other physician or provider that refutes this finding.  Consequently, there is no reliable evidence in the record to show other than that an acquired psychiatric disorder was first manifested years after discharge from active duty.  Such evidence compels a finding that an acquired psychiatric disorder is not of service onset.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331.  The appellant is competent to report that he experiences through the senses and these must be considered when he seeks disability benefits. See Layno, supra.  However, the Board is within its province to weigh the evidence and to make a credibility determination as to whether it supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr v. Nicholson, 21 Vet.App. 303 (2007).

In this case, nothing in the service treatment clinical data or the post service records suggests an acquired psychiatric disorder deriving from service except for the Veteran's own statements to this effect.  No clinical professional has ever related a depressive disorder or any other acquired psychiatric disorder to active service.  The Board finds that the lack of a finding of an acquired psychiatric disorder during service and the years between service discharge and lay evidence of reported psychiatric disability are far more probative than the appellant's remote statements of in-service onset.  There is no reliable evidence linking an acquired psychiatric disorder to service.  In this respect, a medical professional has the greater skill.  The Veteran's account of an acquired psychiatric disorder related to service, and the statements of his affiants, are less probative and less credible to establish a lay nexus to service.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of an acquired psychiatric disorder) and post-service treatment records (showing no competent medical evidence linking current psychiatric disorder to active service) outweigh his contentions.  Therefore, when considering the entirety of the evidence of record, the Board finds that there is no credible evidence of inservice onset or continuity of symptomatology of an acquired psychiatric disorder.  

Under the circumstances, the Board concludes that there is no reliable and/or probative evidence indicating that an acquired psychiatric disorder, including PTSD or depressive disorder, is related to service.  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


